TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00651-CV



                                      In re Olga Palacios




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION

              Olga Palacios’s petition for a writ of mandamus is denied and the motion for an

emergency stay of the underlying proceedings is overruled. We will grant the Palacios’s motion to

seal documents concerning her mental health records that were documents submitted to this Court

for review.




                                            __________________________________________

                                            Bea Ann Smith, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Filed: October 31, 2006